Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 17, 2020 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on June 25, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.	Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive.
	In response to Applicant's argument above pertaining to “the steps of applying the first, second and at least one further test signal are repeated at least once, and newly measured values of the at least one frequency response parameter are used to update already existing values of the at least one frequency response parameter.” As such, Applicant respectfully submits that the Examiner's rejection under 35 USC § 103 is rendered moot and should be withdrawn. The Examiner respectfully disagrees. Berlin discloses, “the steps of applying the first” (Fig. 3, 4, Para. [0055]), “second” (Fig. 3, 4, Para. [0055]) “and at least one further test signal” (Fig. 3, 4, Para. [0055]) “are repeated at least once” (Fig. 3, 4, Para. [0057]), “and newly measured values of the at least one frequency response parameter” (Fig. 3, 4, Para. [0055]; Fig. 3, 4, Para. [0043]) “are used to update already existing values” (Fig. 3, 4, Para. [0060]; Fig. 3, Para. [0027]) “of the at least one frequency response parameter” (Fig. 3, 4, Para. [0043]). The signals are frequency sweeps that are applied on the DUT to measure the phase and magnitude parameters. The DUT output is measured to determine the new phase and magnitude of the DUT. The measured DUT phase and magnitude is used to update the next signal that will be applied to the DUT.
	For these reasons, the examiner asserts that the following rejection should be maintained. Applicant is encouraged to contact examiner for any further questions and comments.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 3, and 5 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al (5,524,281) (herein after Bradley et al), and further in view of Sternberg et al (US2012/0161749A1) (herein after Sternberg et al), and further in view of Berlin (US2009/0267616A1) (herein after Berlin).

Bradley et al discloses, a method for testing a device under test, (Fig 1, col 4, Ln 29-34 Referring to FIG. 1, there is shown a first block diagram illustrating the measurement system 100 of the preferred embodiment, the system generates stimulus signals over a range of individual frequencies. For each frequency, a stimulus signal is applied to a Device under Test (DUT) 102) comprising the steps: applying, by a measuring apparatus, a first test signal to the device under test, and measuring, by the measuring apparatus, at least one frequency response parameter of the device under test (Fig 1, col 4, In 35-40 For each frequency, the system produces test signals which contain phase and magnitude information which can be used to characterize the DUT 102 at that frequency. The test signals comprise bidirectional signals transmitted through or reflected by the DUT 102 at the stimulus signal frequency) for a first plurality of frequency values lying in a first frequency range (Fig 1, col 6, In 14-17 In operation, the signal source 104 typically provides a series of stimulus signals at discrete frequencies over a prescribed range of frequencies in order to characterize the DUT 102 over that prescribed frequency range.); and applying, by the measuring apparatus, a second test signal to the device under test, and measuring, by the measuring apparatus, the at least one frequency response parameter of the device under test (Fig 1, col 4, In 35-40 For each frequency, the system produces test signals which contain phase and magnitude information which can be used to characterize the DUT 102 at that frequency. The test signals comprise bidirectional signals transmitted through or reflected by the DUT 102 at the stimulus signal frequency) for a second plurality of frequency values lying in a second frequency range (Fig 1, col 6, In 14-17 In operation, the signal source 104 typically provides a series of stimulus signals at discrete frequencies over a prescribed range of frequencies in order to characterize the DUT 102 over that prescribed frequency range); and applying, by the measuring apparatus, (Fig 1, col 4, In 32-34 For each frequency, a stimulus signal is applied to a Device Under Test (DUT) 102.); and measuring, by the measuring apparatus, the at least one frequency response parameter of the device under test (Fig 1, col 4, In 35-40 For each frequency, the system produces test signals which contain phase and magnitude information which can be used to characterize the DUT 102 at that frequency. The test signals comprise bidirectional signals transmitted through or reflected by the DUT 102 at the stimulus signal frequency); wherein Fig 1, col 6, In 14-17 In operation, the signal source 104 typically provides a series of stimulus signals at discrete frequencies over a prescribed range of frequencies in order to characterize the DUT 102 over that prescribed frequency range), second(Fig 1, col 6, In 14-17 In operation, the signal source 104 typically provides a series of stimulus signals at discrete frequencies over a prescribed range of frequencies in order to characterize the DUT 102 over that prescribed frequency range); and wherein the first (Fig 1, col 6, In 14-17 In operation, the signal source 104 typically provides a series of stimulus signals at discrete frequencies over a prescribed range of frequencies in order to characterize the DUT 102 over that prescribed frequency range.), second (Fig 1, col 6, In 14-17 In operation, the signal source 104 typically provides a series of stimulus signals at discrete frequencies over a prescribed range of frequencies in order to characterize the DUT 102 over that prescribed frequency range); at least partially differ from each other. (Fig 1, Col. 6 Ln17-21 Thus, the respective frequencies of the first and second local oscillators 122 and 124 are varied such that, for each different stimulus signal frequency, the test and reference signals are downconverted to an IF2 of 2.25 Mhz.; Fig 1, Col. 21, Ln 33-38 the measurement system advantageously permits a user to select discrete frequency points within a desired range of frequencies. Alternatively, the user may designate a range of frequencies of interest, and the measurement system will automatically select discrete frequency points within that range for testing of the DUT 102.)
	Bradley et al fails to disclose, at least one further test signal to the device under test; the at least one frequency response parameter of the device under test for at least one further plurality of frequency values lying in at least one further frequency range; and at least one further frequency ranges at least partially overlap with each other; and at least one further pluralities of frequency values.
	In analogous art, Sternberg et al discloses, at least one further test signal to the device under test (Fig 1, 15, para [0069] h) The WAVES measurement system can be used in place of conventional instruments. This includes vector network analyzer (VNA) measurements. In this case, the receiver YIGs can be bypassed to reduce calibration time. It also includes multi-channel, ultra-wideband (e.g. +- 952 MHz) spectrum analyzer and vector signal analyzer (VSA) measurements, as well as nonlinear tests of DUT harmonics over a full microwave band (e.g. 2 to 20 GHz)); the at least one frequency response parameter of the device under test(Fig 1, 15, para [0031] The receivers measure both absolute magnitude and absolute phase relationships between signals at different frequencies) for at least one further plurality of frequency values lying in at least one further frequency range (Fig 1, 15, para [0071] j) Additional frequency bands can be covered. The circuit in FIG. 4 shows frequency coverage of 2 to 20 GHz. As will be shown later, other frequency bands (e.g. 0.5 to 2 GHz) can be covered by using additional preselectors and wider bandwidth components in the circuit. The additional frequency bands can also be covered using separate receiver modules); and at least one further frequency ranges (Fig 1, 4, 15, para [0071] j) Additional frequency bands can be covered. The circuit in FIG. 4 shows frequency coverage of 2 to 20 GHz. As will be shown later, other frequency bands (e.g. 0.5 to 2 GHz) can be covered by using additional preselectors and wider bandwidth components in the circuit. The additional frequency bands can also be covered using separate receiver modules); at least partially overlap with each other (Fig 1, para [0031] FIG. 1 shows a block diagram of the WAVES measurement system. Left and right receiver channels (Rxlt and RxRt) are used to simultaneously measure 36 MHz instantaneous bandwidths of a triggered and repeatable wideband signal (e.g. approximately 2 GHz bandwidth and 2-20 GHz center frequency). One receiver (e.g. the left receiver) is used to repeatedly measure a single reference frequency band within the wideband signal. The other receiver successively measures adjacent 36 MHz bandwidths, with 2 MHz overlaps, until the full signal bandwidth is measured.); and at least one further pluralities of frequency values (Fig 1, 15, para [0071] j) Additional frequency bands can be covered. The circuit in FIG. 4 shows frequency coverage of 2 to 20 GHz. As will be shown later, other frequency bands (e.g. 0.5 to 2 GHz) can be covered by using additional preselectors and wider bandwidth components in the circuit. The additional frequency bands can also be covered using separate receiver modules);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bradley et al to include at least one further test signal applied to a DUT; for at least one further plurality of frequency values lying in at least one further frequency range, taught by Sternberg et al for the benefit of Sternberg et al:[0007] The new Wideband Absolute VEctor Signal (WAVES) measurement system uses two receiver channels per measurement port, and provides absolute magnitude and absolute phase relationship measurements over wide bandwidths.]
Bradley et al and Sternberg et al fail to disclose, wherein the steps of applying the first second and at least one further test signal are repeated at least once; and wherein newly measured values of the at least one frequency response parameter are used to update already existing values of the at least one frequency response parameter.
In analogous art, Berlin discloses, wherein the steps of applying the first (Fig. 3, 4, Para. [0055] the sixth step (F) is to let the microwave network analyzer 20 measure one measurement point), second (Fig. 3, 4, Para. [0055] the sixth step (F) is to let the microwave network analyzer 20 measure one measurement point) and at least one further test signal (Fig. 3, 4, Para. [0055] the sixth step (F) is to let the microwave network analyzer 20 measure one measurement point) are repeated at least once (Fig. 3, 4, Para. [0057] it should be added that a measurement point consequently corresponds to a measurement of the S-parameter(s) for one state of the device under test 40 at one frequency for the incident wave E1i or E2i. A measurement sequence comprises a plurality of such measurement points); and wherein newly measured values of the at least one frequency response parameter (Fig. 3, 4, Para. [0055] the sixth step (F) is to let the microwave network analyzer 20 measure one measurement point; Fig. 3, 4, Para. [0043] the device under test 40 may e.g. be a radar T/R-module that can assume thousands of different states of phase and magnitude) are used to update already existing values (Fig. 3, 4, Para. [0060] the execution of the measuring steps will proceed to the eighth step (H), provided that the last step in the measurement sequence has not been reached. In this step it is preferred that the power and logic unit 30 updates the device under test 40 to assume the next step in the measurement sequence; Fig. 3, Para. [0027] the test controller then updates the device under test to the next state in a predetermined sequence of states when it receives the trigger from the analyzer) of the at least one frequency response parameter (Fig. 3, 4, Para. [0043] the device under test 40 may e.g. be a radar T/R-module that can assume thousands of different states of phase and magnitude.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Bradley et al and Sternberg et al to include the teaching of applying a first, second, and at least one further test signal repeatedly at least once; and wherein newly measured values of the at least one frequency response parameter are used to update already existing values of the at least one frequency response parameter disclosed by Berlin for the benefit of measuring and testing a frequency response parameter of a DUT. [Berlin: [0026] the invention provides for a method of using a microwave vector network analyzer and a test controller for measuring at least one S-parameter of a microwave device or similar.] 

	In Re Claim 2, Bradley et al, Sternberg et al, and Berlin disclose the limitations of claim 1, which this claim depends on.
	Bradley et al further discloses, the method according to claim 1, wherein the second plurality of frequency values corresponds to the first plurality of frequency values offset by a predetermined frequency offset value. (Figs 15, 16, col 21, Ln 39-48 The ability of the user to select discrete frequency points is particularly advantageous where the DUT 102 is a device such as a filter in which more frequency points are desired in the skirts than in the pass band of the filter. FIG. 15 illustrates the selection of unevenly spaced discrete frequency points within a range of frequencies of interest bounded by a starting frequency (Fstart) and a stopping frequency (Fstop). FIG. 16 illustrates a range of frequencies of interest which are evenly spaced within the range of frequencies of interest.)

	In Re Claim 3, Bradley et al, Sternberg et al, and Berlin disclose the limitations of claim 2, which this claim depends on.
	Bradley et al further discloses, the method according to claim 2, wherein the predetermined frequency offset value is given by a predetermined, nontrivial function of the frequency. (Figs 15, 16, col 21, Ln 39-48 The ability of the user to select discrete frequency points is particularly advantageous where the DUT 102 is a device such as a filter in which more frequency points are desired in the skirts than in the pass band of the filter. FIG. 15 illustrates the selection of unevenly spaced discrete frequency points within a range of frequencies of interest bounded by a starting frequency (Fstart) and a stopping frequency (Fstop). FIG. 16 illustrates a range of frequencies of interest which are evenly spaced within the range of frequencies of interest.)

	In Re Claim 5, Bradley et al, Sternberg et al, and Berlin disclose the limitations of claim 1, which this claim depends on.
	Bradley et al further discloses, the method according to claim 1, wherein, for each frequency values of the first (Fig 1, col 6, In 14-17 In operation, the signal source 104 typically provides a series of stimulus signals at discrete frequencies over a prescribed range of frequencies in order to characterize the DUT 102 over that prescribed frequency range), second (Fig 1, col 6, In 14-17 In operation, the signal source 104 typically provides a series of stimulus signals at discrete frequencies over a prescribed range of frequencies in order to characterize the DUT 102 over that prescribed frequency range); of the first, (Fig 1, col 6, In 14-17 In operation, the signal source 104 typically provides a series of stimulus signals at discrete frequencies over a prescribed range of frequencies in order to characterize the DUT 102 over that prescribed frequency range) second (Fig 15-16, col 21, Ln33-35 the measurement system advantageously permits a user to select discrete frequency points within a desired range of frequencies.)
	Sternberg et al further discloses, or at least one further plurality of frequency values. (Fig 1, 15, para [0071] j) Additional frequency bands can be covered. The circuit in FIG. 4 shows frequency coverage of 2 to 20 GHz. As will be shown later, other frequency bands (e.g. 0.5 to 2 GHz) can be covered by using additional preselectors and wider bandwidth components in the circuit. The additional frequency bands can also be covered using separate receiver modules); adjacent frequency values correspond to a different plurality (Fig 1, 15, para [0071] j) Additional frequency bands can be covered. The circuit in FIG. 4 shows frequency coverage of 2 to 20 GHz. As will be shown later, other frequency bands (e.g. 0.5 to 2 GHz) can be covered by using additional preselectors and wider bandwidth components in the circuit. The additional frequency bands can also be covered using separate receiver modules)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bradley et al to include a at least one further plurality of frequency values where adjacent frequency values correspond to a different plurality taught by Sternberg et al for the benefit of measuring absolute magnitude and absolute phase over a wide bandwidth [Sternberg et al:[0007] The new Wideband Absolute VEctor Signal (WAVES) measurement system uses two receiver channels per measurement port, and provides absolute magnitude and absolute phase relationship measurements over wide bandwidths.]

	In Re Claim 6, Bradley et al, Sternberg et al, and Berlin disclose the limitations of claim 1, which this claim depends on.
	Bradley et al further discloses, the method according to claim 1, wherein adjacent frequency values of the first plurality of frequency values differ by a predetermined first frequency value offset, (Fig 15-16, col 21, Ln33-35 The measurement system advantageously permits a user to select discrete frequency points within a desired range of frequencies.) and wherein adjacent frequency values of the second plurality of frequency values differ by a predetermined second frequency value offset. (Fig 15-16, col 21, Ln33-35 the measurement system advantageously permits a user to select discrete frequency points within a desired range of frequencies.)

	In Re Claim 7, Bradley et al, Sternberg et al, and Berlin disclose the limitations of claim 6, which this claim depends on.
	Bradley et al further discloses, the method according to claim 6 wherein the first frequency value offset and the second frequency value offset are given by predetermined, nontrivial functions of the frequency. (Figs 15, 16, col 21, Ln 39-48 The ability of the user to select discrete frequency points is particularly advantageous where the DUT 102 is a device such as a filter in which more frequency points are desired in the skirts than in the pass band of the filter. FIG. 15 illustrates the selection of unevenly spaced discrete frequency points within a range of frequencies of interest bounded by a starting frequency (Fstart) and a stopping frequency (Fstop). FIG. 16 illustrates a range of frequencies of interest which are evenly spaced within the range of frequencies of interest.)

	In Re Claim 8, Bradley et al, Sternberg et al, and Berlin disclose the limitations of claim 1, which this claim depends on.
	Bradley et al further discloses the method according to claim 1, wherein the first plurality of frequency values and the second plurality of frequency values are randomly distributed. (Figs 15, 16, col 21, Ln 33-35 the measurement system advantageously permits a user to select discrete frequency points within a desired range of frequencies.)

	In Re Claim 9, Bradley et al, Sternberg et al, and Berlin disclose the limitations of claim 1, which this claim depends on.
	Bradley et al further discloses the method according to claim 1, wherein the number of frequency values of the second plurality of frequency values is larger than the number of frequency values of the first plurality of frequency values. (Fig 1, col 6, In 4-9 The first local oscillator 122 has a frequency range of approximately 357-536.5 MHz The second local oscillator 124 has a frequency range of approximately of 91.65±1.875 MHz when the system is operating in a "harmonic mode", and has a frequency range of approximately 12.25- 272.25 MHz when the system is operating in a "direct mode")

	In Re Claim 10, Bradley et al, Sternberg et al, and Berlin disclose the limitations of claim 1, which this claim depends on.
	Bradley et al further discloses, the method according to claim 1, wherein the first plurality of frequency values comprises a first predetermined number of frequency values per frequency decade, (Figs 15, 16, col 21, In 39-48 The ability of the user to select discrete frequency points is particularly advantageous where the DUT 102 is a device such as a filter in which more frequency points are desired in the skirts than in the pass band of the filter. FIG. 15 illustrates the selection of unevenly spaced discrete frequency points within a range of frequencies of interest bounded by a starting frequency (Fstart) and a stopping frequency (Fstop). FIG. 16 illustrates a range of frequencies of interest which are evenly spaced within the range of frequencies of interest) and wherein the second plurality of frequency values comprises a second predetermined number of frequency values per frequency decade. (Figs 15, 16, col 21, Ln 39-48 The ability of the user to select discrete frequency points is particularly advantageous where the DUT 102 is a device such as a filter in which more frequency points are desired in the skirts than in the pass band of the filter. FIG. 15 illustrates the selection of unevenly spaced discrete frequency points within a range of frequencies of interest bounded by a starting frequency (Fstart) and a stopping frequency (Fstop). FIG. 16 illustrates a range of frequencies of interest which are evenly spaced within the range of frequencies of interest.)

	In Re Claim 11, Bradley et al, Sternberg et al, and Berlin disclose the limitations of claim 1, which this claim depends on.
	Bradley et al further discloses, the method according to claim 1 wherein the first plurality of frequency values and/or the second plurality of frequency values are logarithmically spaced. (Figs 15, 16, col 21, Ln 39-48 The ability of the user to select discrete frequency points is particularly advantageous where the DUT 102 is a device such as a filter in which more frequency points are desired in the skirts than in the pass band of the filter. FIG. 15 illustrates the selection of unevenly spaced discrete frequency points within a range of frequencies of interest bounded by a starting frequency (Fstart) and a stopping frequency (Fstop). FIG. 16 illustrates a range of frequencies of interest which are evenly spaced within the range of frequencies of interest.)

	In Re Claim 12, Bradley et al, Sternberg et al, and Berlin disclose the limitations of claim 1, which this claim depends on.
	Sternberg et al further discloses, the method according to claim 1 wherein the step of applying the first test signal and measuring the at least one frequency response parameter of the device under test for the first plurality of frequency values and the step of applying the test (Fig 1, para [0031] one receiver (e.g. the left receiver) is used to repeatedly measure a single reference frequency band within the wideband signal. The other receiver successively measures adjacent 36 MHz bandwidths, with 2 MHz overlaps, until the full signal bandwidth is measured.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bradley et al and Sternberg et al to include applying a test signal and measuring a frequency response parameter of a DUT for a plurality of frequency values repeatedly, taught by [Sternberg et al:] for the benefit of measuring absolute magnitude and absolute phase over a wide bandwidth [Sternberg et al:[0007] The new Wideband Absolute VEctor Signal (WAVES) measurement system uses two receiver channels per measurement port, and provides absolute magnitude and absolute phase relationship measurements over wide bandwidths.]

	In Re Claim 13, Bradley et al, Sternberg et al, and Berlin disclose the limitations of claim 1, which this claim depends on.
	Bradley et al further discloses, the method according to claim 1, wherein the at least one frequency response parameter comprises at least one of a gain value and a phase value corresponding to the frequency response of the device under test to the first test signal and to the second test signal. (Fig 1, col 4, In 34-36 For each frequency, the system produces test signals which contain phase and magnitude information which can be used to characterize the DUT 102 at that frequency.)

	In Re Claim 14, Bradley et al, Sternberg et al, and Berlin disclose the limitations of claim 1, which this claim depends on.
	Bradley et al further discloses, the method according to claim 1, wherein the at least one frequency response parameter as a function of frequency is outputted on a display device. (Fig 1, col 4, Ln 46-50 the digital logic level signals are provided to digital processing circuitry 190 which, in addition to processing the digital logic level signals and producing a display, controls the signal source 104 via signals on GPIB 265.)

In Re Claim 15, Bradley et al discloses, a measuring apparatus for testing a device under test, (Fig 1, col 4, Ln 31-35 Referring to FIG. 1, there is shown a first block diagram illustrating the measurement system 100 of the preferred embodiment, the system generates stimulus signals over a range of individual frequencies. For each frequency, a stimulus signal is applied to a Device under Test (DUT) 102.) comprising: a signal generating unit  (Fig 1, Col. 6, Ln 14 the signal source 104) adapted to generate a plurality of test signals and apply the plurality of test signals in consecutive order to the device under test (Fig 1, Col. 6, Ln 14-17 In operation, the signal source 104 typically provides a series of stimulus signals at discrete frequencies over a prescribed range of frequencies in order to characterize the OUT 102 over that prescribed frequency range.); a receiving unit, (Fig 1, Col. 4, Ln 59-60 The system includes a test set shown within dashed lines 106) adapted to receive in response of the device under test to each of the plurality of test signals at least one frequency response parameter of the device under test for pluralities of frequency values corresponding to the respective test signal, (Fig 1, col 5, In 2-8 The phase and magnitude of the test signals relative to the reference signal depends upon the characteristics of the DUT 102. Thus, for each individual stimulus signal frequency, the phase and magnitude of the test signals relative to those of the reference signal provides information about the characteristics of the DUT 102 at the individual stimulus signal frequency.) wherein each plurality of frequency values is lying in a respective frequency range, (Fig 1, col 6, In 14-17 In operation, the signal source 104 typically provides a series of stimulus signals at discrete frequencies over a prescribed range of frequencies in order to characterize the DUT 102 over that prescribed frequency range.); and wherein the plurality of frequency values corresponding to the plurality of test signals differ at least partially from each other. (Fig 1, col 6, In 4-9The first local oscillator 122 has a frequency range of approximately 357-536.5 MHz The second local oscillator 124 has a frequency range of approximately of 91.65±1.875 MHz when the system is operating in a "harmonic mode", and has a frequency range of approximately 12.25-272.25 MHz when the system is operating in a "direct mode"), wherein said plurality of test signals comprise a first test signal, (Fig 1, col 4, In 35-40 For each frequency, the system produces test signals which contain phase and magnitude information which can be used to characterize the DUT 102 at that frequency. The test signals comprise bidirectional signals transmitted through or reflected by the DUT 102 at the stimulus signal frequency) a second test signal (Fig 1, col 4, In 35-40 For each frequency, the system produces test signals which contain phase and magnitude information which can be used to characterize the DUT 102 at that frequency. The test signals comprise bidirectional signals transmitted through or reflected by the DUT 102 at the stimulus signal frequency)
	Bradley et al fails to disclose, wherein the frequency ranges corresponding to the plurality of test signals at least partially overlap with each other; and at least one further test signal.
	In analogous art, Sternberg et al discloses, wherein the frequency ranges corresponding to the plurality of test signals at least partially overlap with each other. (Fig 1, para [0031] FIG. 1 shows a block diagram of the WAVES measurement system. Left and right receiver channels (Rxlt and RxRt) are used to simultaneously measure 36 MHz instantaneous bandwidths of a triggered and repeatable wideband signal (e.g. approximately 2 GHz bandwidth and 2-20 GHz center frequency). One receiver (e.g. the left receiver) is used to repeatedly measure a single reference frequency band within the wideband signal. The other receiver successively measures adjacent 36 MHz bandwidths, with 2 MHz overlaps, until the full signal bandwidth is measured.); and at least one further test signal. (Fig 1, 15, para [0069] h) The WAVES measurement system can be used in place of conventional instruments. This includes vector network analyzer (VNA) measurements. In this case, the receiver YIGs can be bypassed to reduce calibration time. It also includes multi-channel, ultra-wideband (e.g. +- 952 MHz) spectrum analyzer and vector signal analyzer (VSA) measurements, as well as nonlinear tests of DUT harmonics over a full microwave band (e.g. 2 to 20 GHz))
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of, Bradley et al to include applying at least one further test signal and frequency ranges corresponding to the plurality of Sternberg et al for the benefit of measuring absolute magnitude and absolute phase over a wide bandwidth [Sternberg et al:[0007] The new Wideband Absolute VEctor Signal (WAVES) measurement system uses two receiver channels per measurement port, and provides absolute magnitude and absolute phase relationship measurements over wide bandwidths.]
Bradley et al and Sternberg et al fail to disclose, wherein signal generating unit is adapted to repeat generating the first, second and at least one further test signal at least once, and wherein the receiving unit is adapted to use newly measured values of the at least one frequency response parameter to update already existing values of the at least one frequency response parameter.
In analogous art, Berlin discloses, wherein signal generating unit (Fig. 3, Para [0040] microwave network analyzer 20) is adapted to repeat generating the first (Fig. 3, 4, Para. [0055] The sixth step (F) is to let the microwave network analyzer 20 measure one measurement point; The measurement is performed by letting the microwave network analyzer 20 provide an incident wave E1i or E2i of a predefined zero frequency sweep to the device under test 40), second (Fig. 3, 4, Para. [0055] The sixth step (F) is to let the microwave network analyzer 20 measure one measurement point; The measurement is performed by letting the microwave network analyzer 20 provide an incident wave E1i or E2i of a predefined zero frequency sweep to the device under test 40) and at least one further test signal (Fig. 3, 4, Para. [0055] the sixth step (F) is to let the microwave network analyzer 20 measure one measurement point) at least once (Fig. 3, 4, Para. [0057] it should be added that a measurement point consequently corresponds to a measurement of the S-parameter(s) for one state of the device under test 40 at one frequency for the incident wave E1i or E2i. A measurement sequence comprises a plurality of such measurement points), and wherein the receiving unit is adapted to use newly measured values of the at least one frequency response parameter (Fig. 3, 4, Para. [0055] the sixth step (F) is to let the microwave network analyzer 20 measure one measurement point; Fig. 3, 4, Para. [0043] the device under test 40 may e.g. be a radar T/R-module that can assume thousands of different states of phase and magnitude) to update already existing values (Fig. 3, 4, Para. [0060] the execution of the measuring steps will proceed to the eighth step (H), provided that the last step in the measurement sequence has not been reached. In this step it is preferred that the power and logic unit 30 updates the device under test 40 to assume the next step in the measurement sequence; Fig. 3, Para. [0027] the test controller then updates the device under test to the next state in a predetermined sequence of states when it receives the trigger from the analyzer) of the at least one frequency response parameter (Fig. 3, 4, Para. [0043] the device under test 40 may e.g. be a radar T/R-module that can assume thousands of different states of phase and magnitude.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Bradley et al and Sternberg et al to include the teaching of a signal generating unit adapted to repeat generating the first, second and at least one further test signal at least once, and wherein the receiving unit is adapted to use newly measured values of the at least one frequency response parameter to update already existing values of the at least one frequency response parameter disclosed by Berlin for the benefit of measuring and testing a frequency response parameter of a DUT. [Berlin: [0026] the invention provides for a method of using a microwave vector network analyzer and a test controller for measuring at least one S-parameter of a microwave device or similar.]

	In Re Claim 16, Bradley et al, Sternberg et al, and Berlin disclose the limitations of claim 15, which this claim depends on.
	Bradley et al further discloses, further comprising a display device adapted to display the at least one frequency response parameter as a function of frequency. (Fig 1, col 4, Ln 46-50 the digital logic level signals are provided to digital processing circuitry 190 which, in addition to processing the digital logic level signals and producing a display, controls the signal source 104 via signals on GPIB 265.)

17 is rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Bradley et al, Sternberg et al, and Berlin as applied to claims  1 – 3, and 5 – 16 above, and further in view of Kitayoshi (US4539518A) (herein after Kitayoshi).

	In Re Claim 17, Bradley et al, Sternberg et al, and Berlin disclose the limitations of claim 15, which this claim depends on.
	Bradley et al, Sternberg et al, and Berlin fail to disclose, further comprising a pseudorandom number generator adapted to generate each plurality of frequency values corresponding to a test signal according to a predetermined probability distribution.
	In analogous art, Kitayoshi discloses, further comprising a pseudorandom number generator adapted to generate each plurality of frequency values corresponding to a test signal according to a predetermined probability distribution. (Fig 2, col 7, In 50-59 In the case of analyzing a transfer function of a nonlinear device, the switch 27 is connected to the side of the random pulse generator 46. As a result, the address counter 28 is incremented at random intervals, by which a random waveform signal can be generated from the waveform memory 29. In this case the amplitude probability density distribution of the generated random waveform signal is substantially the same as that of the waveform in the memory which has been accessed.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bradley et al and Sternberg et al to include a measuring apparatus comprising a pseudorandom number generator adapted to generate a plurality of frequency values corresponding to a test signal according to a predetermined probability distribution taught by Kitayoshi for the benefit of providing an inexpensive signal generator capable of generating a random signal having a desired amplitude probability density distribution. [Kitayoshi: col 2, Ln 42-45 Another object of the present invention is to provide an inexpensive signal generator of a simple structure capable of generating a random signal having a desired amplitude probability density distribution.]
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Bossche (US2007/0194776A1) Real-time device characterization and analysis. A measurement system for determining at least one characteristic of a device under test (DUT) at least one frequency is described. The measurement system comprises a network analyzer being in connection at least with a first source via a first connector and a second source via a second connector. Each source generates a signal. The network analyzer further comprises signal paths arranged for applying the generated signals to the DUT and arranged for receiving signals output by the DUT. The frequency content of the signal generated by the second source comprises at least a frequency component offset from the at least one frequency at which the DUT is characterized, the at least one frequency being comprised in the frequency content of the signal generated by the first source.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866